Exhibit News Release For immediate release Calgary, Alberta June 9, 2008 TSX: OPC OPTI Canada to Present at 2il and Gas Investment Symposium and Provides Project Update Sid Dykstra, Chief Executive Officer of OPTI Canada Inc. (OPTI), will present an overview of the Company at the 2il and Gas Investment Symposium on Tuesday, June 17 at 8:15AM and Wednesday, June 18 at 2:35PM at the Hyatt Regency Hotel in Calgary. The June 17 presentation will be audio broadcast via live and archived webcast and may be accessed at www.capp.ca.The webcast will also be available on the OPTI website located under “Presentations and Webcasts” within the Investors section for a period of 30 days.The presentation will include an update of the progress to date on Phase 1 of the Company’s Long Lake Project (the Project). The Project is proceeding well with several significant achievements to date. At the end of May, there were 34 well pairs in SAGD production and the producing wells are meeting expectations with oil rates increasing and steam-oil-ratios (SOR) decreasing. At this stage of the ramp-up process, with some of the well pairs on SAGD operation producing bitumen and others still circulating steam, the overall SOR is currently at about 5.0. The 34 well pairs that have been converted to SAGD operation are averaging 10,000 bbls/day of bitumen production at an aggregate SOR of less than 3.5. This is in-line with our long term expectation that our SOR will continue to decrease to approximately 3.0 when peak rates are achieved in 2009. Water treatment capacity is ramping up and the second cogeneration unit is now in operation. This will provide more steam generation capacity allowing us to convert additional wells and further ramp-up production.
